DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on December 27, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. patent no. 10,698,099 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1, 2, 4-9, and 11-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowed in view of the amendment to the claim and associated remarks submitted December 27, 2021. They are persuasive over the prior art of record, Manoogian et al 20070018882 and Nagazumi EP 0919835 A2.
Claims 2, 4-9, 11, and 18-19 are allowed by virtue of being dependent on claim 1.
Regarding claim 12, Manoogian 20070018882 discloses a phased-array radar system, comprising:
a radar antenna that transmits a tracking signal towards a space object; a memory; a controller in communication with the radar antenna and the memory.
The instant invention discloses a memory that stores a set of random distributions; and the controller is programmed to: select a random distribution from the set of random 
	Claims 13-17 are allowed by virtue of being dependent on claim 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sauer et al 5,861,834 discloses generating a radar waveform by generating a series of pulses in a pseudo-random pattern.
McCorkle 5,847,677 discloses generating a pulse signal with pseudo-random pulse repetition.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUMIDE T AJIBADE AKONAI whose telephone number is (571)272-6496.  The examiner can normally be reached on Monday-Friday 8AM-4PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VLADIMIR MAGLOIRE can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLUMIDE AJIBADE AKONAI/           Primary Examiner, Art Unit 3648